       Case 2:20-cv-10358-DDP-RAO Document 14 Filed 02/09/21 Page 1 of 1 Page ID #:34

IRELL & MANELLA LLP
Michael G. Ermer (110496)
Jonathon Maddern (324057)
840 Newport Center Drive, Suite 400
Newport Beach, CA 92660-6324,
Telephone: (949) 760-0991

                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
NEATFRAME INC., a Delaware corporation,                              CASE NUMBER
                                                                       2:20-cv-10358-DDP-RAO
                                                     Plaintiff(s),
                      v.
STRAY ELECTRONS LLC, a California limited liability
                                                                           NOTICE OF DISMISSAL PURSUANT
company,
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    ✔ This action is dismissed by the Plaintiff(s) in its entirety.
    G

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




     February 9, 2021                                /s/ Michael G. Ermer
                 Date                                                Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
